Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
2. Claims 1-14, 19-22, 24-29 are canceled. Claims 33, 34, 37, 38, 40 are withdrawn. 
Claims 15-18, 23, 30-32, 35, 36, 39 are under consideration. 

Information Disclosure Statement
3. The information disclosure statement (IDS) was submitted on 10/25/2021; 12/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
4. (previous objection, withdrawn) The disclosure was objected to because of informalities.
Applicant contends: the specification has been amended.


Claim Rejections - 35 USC § 112 
5. (previous rejection, withdrawn) Claims 15, 16, 17, 18, 23, 30, 31, 32, 35, 36, 39 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AJA), first paragraph, as failing to comply with the written description requirement. 
Applicant contends: the sequence listing clearly states that residues 419-424 are optional; the application provides support.
Upon further consideration, applicant’s arguments are considered and found persuasive, and the rejection is withdrawn.

6. Claims 15-18, 23, 30-32, 35, 36, 39 are allowable. Claims 33, 34, 37, 38, 40, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to species inventions, as set forth in the Office action mailed on 9/2/2020, is hereby withdrawn and claims 33, 34, 37, 38, 40 and additional species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
7. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record David Harper on 12/16/2021 (See also the PTO-413B: Examiner-Initiated Interview Summary).
The application has been amended as follows: 

Please amend the specification on page 25, line 23, as follows:

Cells were then washed with buffer and fixed with 2% paraformaldehyde in PBS for at least 1 hour at 4 C before analysis using an LSR II flow cytometer. 

16. (currently amended) The composition of claim 15, wherein the polypeptide comprises the amino acid sequence of SEQ ID NO: 2, 3, 5, 6, 8, 9, 11, 12, 18, or 19

18. (currently amended) The composition of claim 17, wherein an adjuvant is selected from the group consisting of a toll-like receptor 4 (TLR4) agonist, a toll-like receptor 7 (TLR7) agonist, a toll- like receptor 8 (TLR8) agonist, a toll-like receptor 9 (TLR9) agonist, alum-containing adjuvant, monophosphoryl lipid A, and oil-in-water emulsion

36. (currently amended) The composition of claim 35, wherein an adjuvant is selected from the group consisting of a toll-like receptor 4 (TLR4) agonist, a toll-like receptor 7 (TLR7) agonist, a toll-like receptor 8 (TLR8) agonist, a toll-like receptor 9 (TLR9) agonist, alum-containing adjuvant, monophosphoryl lipid A, and oil-in-water emulsion

38. (currently amended) The composition of claim 37, wherein an adjuvant is selected from the group consisting of a toll-like receptor 4 (TLR4) agonist, a toll-like receptor 7 (TLR7) agonist, a toll- like receptor 8 (TLR8) agonist, a toll-like receptor 9 (TLR9) agonist, alum-containing adjuvant, monophosphoryl lipid A, and oil-in-water emulsion

Reasons for Allowance
8. The following is an examiner’s statement of reasons for allowance: the composition as recited in claim 15 is free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9. Claims 15-18, 23, 30-40 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648